Title: From George Washington to the Board of War, 2–3 January 1778
From: Washington, George
To: Board of War



Gentn
Valley forge January 2[–3] 1778

Your several Letters of the 23d, 24th & 27th Ulto have been recieved.
Agreable to your request I shall communicate to Genl Howe the information you have recieved respecting Captn Dick and the other American Officers, with your determination to retaliate on an equal number of their Officers, till Captain Dick &c. are relieved from their cruel & unjustifiable treatment.
It would be a happy circumstance if the Cloathing from Virginia was made up, that it might be delivered to the Troops from thence. I believe there will be little nay none for any Other part of the Army after

they are supplied, supposing such to be the wish of the State. Their views do not extend only to such of their Soldiery as are now in Camp, but to their Men in Hospitals and the Recruits or Drafts who will join hereafter; And I am satisfied should any of it be appropriated to the use of others and their own Troops want, there will be disgust and disatisfaction. From the Letters I have received upon the subject, it is particularly mentioned that the Supplies which the State procure are intended for their own men & this is agreable to the Idea entertaind by the Other States. The Connecticut Troops now here, have received from thence more Necessaries of an essential nature than their present wants require and these are kept for their future demands. As to Blankets, I really do not know what will be done. Our situation in this instance is peculiarly distressing. I suppose that not less than from 3 to 4000 are now wanted in Camp—Our Sick want—Our Unfortunate men in captivity want. I gave Doctr Shippen an Order some time ago for 400 said to be comeing from the Eastward; Whether they have been received or not, I cannot tell. to Relieve in one quarter, is to distress in another, and I do not see that any of those sent from Virginia can be possibly spared from the Troops here.
I have written to Genl Smallwood who is posted at Wilmington respecting the Cattle said to be driven to the marshes in Kent County, & given him direction to inquire into the fact and if found true to pursue proper measures for their removal and security which in a letter just recd from him he has prom⟨ised to day.⟩
I hoped before this Congress would have fixed upon a proper person for the Office of adjutant Genl. Till it is done, I do not know how it will be possible to spare Colo. Pickering. I addressed them yesterday upon the subject.
Whether the men from the Eastward, drafted for a short term of service, have received Cloathing is a matter I am not able to determine. I do not apprehend that they have drawn much since they joined this Army, Because the supplies in the Cloathiers hands would not admit of it; nor do I know certainly whether they have had any. As far as it is in my power I shall attend to the prohibition, tho the observance of it will be found easier in Speculation than in practice.
I have given directions to the Commissary & Qr Mr about the Flour & Bread at Elk and hope such measures will be pursued, that they will be with the Army or in the vicinity of it by the time they are wanted.
The Army being much reduced by Sickness—by the expiration of the time of service of Several of the Troops—by Detachments and other causes, I cannot think it safe to weaken it more, and therefore cannot comply with the requisition for sending Taylors to Lancaster. However, that the Supplies of Cloathing may be forwarded, I have directed

a Return to be made of All the Taylors and they will be set to work either in Camp or at some place contiguous to it, as soon as Cloth and other materials arrive.
January 3d Your Favors of the 28th & 30 Ulto came to hand this Morning. In compliance with the Boards request, I have ordered Colo. Hartleys Regiment to march to York, and in turn shall expect as soon as possible the Detachmt of men, which you mention. This measure at the same time, does not appear to me very adviseable, The Army as I have observed before, being greatly reduced & weakened by the term of service of several Regiments being expired and from other causes. It is daily diminishing—On the 31st Decr the Inlistments of near 300 of Colo. Stewarts Regiment ended & they are All gone. Our condition in point of force is far from being the most eligible or respectable, and in case the Enemy should make a General push would be hazardous.
I shall use every exertion that may be expedient & practicable for subsisting the Army & keeping it together: But I must observe, that this never can be done by coercive means. Supplies of provision and Cloathing must be had in Another way, or it cannot exist. The small seizures that were made of the former, some days ago, in consequence of the most pressing and Urgent necessity—When the alternative was, to do that or dissolve, excited the greatest alarm & uneasiness imaginable, even among some of Our best & Warmest Friends—Such procedures may relieve for an instant—but eventually will prove of the most pernicious consequence—Besides spreading disaffection & jealousy in the people, they never fail even in the most veteran Armies under the most rigid & exact discipline to raise in the Soldiery a disposition to licentiousness—plunder and Robbery, which has ever been found exceedingly difficult to suppress and which has not only proved ruinous to the Inhabitants, but in many instances to Armies themselves.
I have communicated to the Army the Matters directed in the Resolutions of the 29th Ulto. I have the Honor to be Gentn Your Most Obedt sert

G.W.

